Submission of a controversy on an agreed statement of facts. By a local law duly enacted December 16, 1946 (Local Laws, 1946, Yo. 3 of County of Yassau), the Board of Supervisors of Yassau County amended certain sections of the Yassau County Government Law (L. 1936, ch. 879, as amd. by L. 1937, ch. 618) by striking out salary limitations contained therein for the county executive, the comptroller, the county clerk, and the sheriff. Pursuant to the authority contained in the sections as thus amended, the Board of Supervisors by ordinance thereafter fixed the *778salaries of the officers mentioned at sums in excess of the limitations previously-contained in the County Government Law, the increases to become effective at the beginning of the next ensuing term of office. The question presented is whether the local law amending the County Government Law and the ordinance enacted pursuant thereto, are valid. We are of opinion (1) that the Board of Supervisors may by local law amend the County Government Law with respect to local matters, and (2) that the salaries of county officers payable from the county treasury are matters of local legislation. Judgment is unanimously directed for defendants, without costs, declaring the local law and ordinance valid. Present — Hagarty, Acting P. J., Carswell, Johnston, Adel and Sneed, JJ. [See post, p. 811.]